DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gateff, US3334078.
Gateff discloses a process of preparing chlorinated polyvinyl chloride (CPVC) (for claim 1), wherein said process comprises the steps of 1) chlorinating polyvinyl chloride resin (PVC) (for claim 1) and 2) neutralizing the CPVC to a pH in the range of 6 to 8 (for claim 4) using a basic compound such as sodium hydroxide, corresponding to the claimed metal hydroxide (for claims 1, 2), and sodium carbonate, corresponding to the claimed carbonate-based compound (for claims 1, 3) (Column 3, lines 29-47; Column 4, lines 46-67; Column 5, lines 58-69). Prior to neutralization, the CPVC is filtered, washed to remove impurities, and re-slurried in water at room temperature (or claim 7), corresponding to the claimed solvent (for claim 6) to form a suspension (for claims 5, 6) (Column 9, lines 5-15). The process of Gateff further comprises a step of stripping off a swelling agent from the neutralized CPVC, corresponding to the claimed processing step (for claim 8) (Column 2, lines 24-33).
Gateff does not particularly point to the use of a combination of a hydroxide and a carbonate neutralizing agents as recited in the instant claims.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…. [T]he idea of combining them flows logically from their having been individually taught in the prior art;” see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The selection of any order of mixing ingredients is prima facie obvious; see In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results) (MPEP 2144.05 (IV)(C)).
As taught by the prior art, sodium hydroxide and sodium carbonate were both known in the art to be suitable for use as neutralizing agents to neutralize the acid generated during the process of chlorinating PVC to make CPVC; it therefore would have been obvious to perform the neutralization step of Gateff using a combination of sodium hydroxide and sodium carbonate (for claim 1); see In re Kerkhoven cited above. Furthermore, barring a showing of evidence demonstrating unexpected results, it would have been obvious to change the order in which the neutralizing agents were added to add the sodium hydroxide first (for claim 1); see In re Gibson and In re Burhans cited above.
Furthermore, differences in concentration or temperature generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation"; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  (MPEP § 2144.05(II)(A)). The prior art renders obvious a process wherein the same polymer-CPVC- is neutralized with the same compounds to the same final pH value. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to optimize the neutralization temperature and the pH after the sodium hydroxide addition through routine experimentation (for claims 1, 7).


Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al, JP 11-158221.
A machine translation of Eguchi was used to prepare this Action.
Example 1 of Eguchi (0056-0059) discloses a process of making CPVC, wherein said process comprises the steps of 1) chlorinating PVC to yield CPVC (for claim 1), and 2) neutralizing the CPVC with sodium hydroxide, corresponding to the claimed metal hydroxide (for claims 1, 2), and sodium hydrogen carbonate (i.e., sodium bicarbonate), corresponding to the claimed carbonate-based compound (for claims 1, 3). After neutralization, the CPVC is compounded with an impact modifier, corresponding to the claimed processing step (for claim 8) (¶0040).
Eguchi is silent regarding the claimed steps of neutralizing with a metal hydroxide followed by neutralization with a carbonate compound.
As noted above, the prior art discloses a process wherein a CPVC resin is neutralized with the same compounds as recited in the instant claims; the difference between the claimed invention and the prior art is the order in which the hydroxide and the carbonate are added. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to modify the prior art process by adding the hydroxide before adding the carbonate (for claim 1); see In re Gibson and In re Burhans cited earlier in this Action. Furthermore, the prior art renders obvious a process wherein the same polymer-CPVC- is neutralized with the same compounds as recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to optimize the neutralization temperature and the pH after the sodium hydroxide addition through routine experimentation (for claims 1, 7); see In re Aller cited earlier in this Action.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al, JP 11-158221, as applied to claims 1-3, 7, and8 above, and further in view of Young et al, KR101654147.
A machine translation of Young was used in the preparation of this rejection.
The disclosure of Eguchi is discussed earlier in this Action.
Eguchi is silent regarding the final pH of the CPVC and the step of forming a slurry from dehydrated resin prior to neutralization.
As taught by Young, it was known in the art that the chlorination of PVC produced hydrochloric acid as a byproduct, and that this acid acts as a catalyst to promote decomposition of the CPVC, lowering its processing stability. It was therefore known to neutralize CPVC to a final pH in the range of 6 to 10, overlapping the claimed range, to prevent this decomposition (¶0003, 0022). Young further teaches that the CPVC may be processed via a combination of steps including dehydration followed by a step of adding solvent to form a slurry, corresponding to the claimed suspension (for claims 5, 6). Young teaches that this process improves the removal of impurities and reduces the amount of neutralization agent needed (§0066-0068).
Eguchi and Young are both directed towards the same field of endeavor-i.e., the production of CPVC. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to modify the process of Eguchi to prepare a final CPVC having a pH in the claimed range (for claim 4), in order to produce a more stable product that would not decompose due to the presence of hydrochloric acid as an impurity. It further would have been obvious to perform a process of dehydrating and re-suspending the CPVC to form a new slurry prior to neutralization (for claims 5, 6), in order to improves the removal of impurities and reduce the amount of neutralization agent needed, as taught by Young. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765    


/IRINA S ZEMEL/Primary Examiner, Art Unit 1765